             Case
              Case2:19-cv-00318-JLR
                   2:19-cv-00318-JLR Document
                                      Document70-3
                                               72 Filed
                                                   Filed05/08/20
                                                         05/01/20 Page
                                                                   Page11ofof11



 1                                                                     The Honorable James L. Robart

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10 LINDA SHORT, OLIVIA PARKER,                         No. 2:19-cv-00318-JLR
   ELIZABETH SNIDER, JENNIFER DIPARDO,
11 ANTHONY DIPARDO, SEANE RONFELDT,                    ORDER GRANTING
   and JAMES TWIGGER on behalf of                      STIPULATED MOTION FOR
12 themselves and all others similarly situated,       LEAVE TO AMEND COMPLAINT
13                       Plaintiffs,
          vs.
14 HYUNDAI MOTOR AMERICA, INC.,
   HYUNDAI MOTOR COMPANY, KIA
15 MOTORS AMERICA, INC., and KIA
   MOTORS CORPORATION,
16                       Defendants.
17

18          The Court has reviewed and considered the stipulated motion submitted by the parties in
19 the above-captioned action (Dkt. # 70). For the reasons set forth in the parties’ stipulation,

20 the Court hereby GRANTS the stipulated motion. The deadline for Plaintiffs to file their

21 second amended consolidated complaint is May 4, 2020.

22          Defendants' deadline to answer the second amended consolidated complaint is extended to
23 June 1, 2020. Plaintiffs' deadline to respond to a motion to dismiss the second amended

24 complaint, if any, is June 29, 2020. A reply, if any, is due July 17, 2020.

25
           this 8th day of ______________,
     DATED ______               May        2020
26
27
                                                 1
                                                          A
                                                          _________________________________
                                                          Hon. James L. Robart
28                                                        United States District Judge
